J-A22036-21

                                    2022 PA Super 6

    Z.P.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    K.P.                                       :
                                               :
                                               :
    APPEAL OF: COMMONWEALTH OF                 :
    PENNSYLVANIA                               :        No. 547 MDA 2021

                       Appeal from the Order Entered April 14, 2021
                       In the Court of Common Pleas of York County
                         Civil Division at No(s): 2019-FC-2270-03


BEFORE: BOWES, J., OLSON, J., and KING, J.

OPINION BY KING, J.:                                   FILED JANUARY 06, 2022

           Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the York County Court of Common Pleas, which placed limitations

on the manner in which the Commonwealth was permitted to interview R.P.

(d.o.b. June 2014) and A.P. (d.o.b. January 2016) (“Children”) as part of its

investigation into child abuse allegations against Z.P. (“Father”).         For the

following reasons, we reverse and remand for further proceedings.1

           In its opinion, the trial court accurately set forth some of the relevant

facts and procedural history of this case as follows:

              In December 2019, K.P. (Mother) alleged that an incident
____________________________________________


1 Although the Commonwealth included the parties’ full names in the caption
of its notice of appeal, we have changed the caption to reflect the initials of
the parties, as the trial court record uses the parties’ initials. See Pa.R.A.P.
904(b)(1) (stating parties shall be stated in caption as they appeared on
record of trial court at time appeal was taken).
J-A22036-21


       occurred while Z.P. (Father) was putting cream on his son,
       R.P., who was 5 years old at that time. Mother and/or
       Maternal Grandmother then later alleged that something
       happened with his daughter, A.P., then age 3. York County
       Office of Children Youth and Families (CYF) became
       involved. Both children underwent forensic medical exams
       and interviews with a [Sexual Assault Forensic Examination
       (“SAFE”)] nurse in December 2019. They then underwent
       separate forensic interviews at the Children’s Advocacy
       Center (CAC) on multiple occasions. R.P. was interviewed
       in December 2019, January 2020, and June 2020. A.P. was
       interviewed in December 2019 and June 2020. [CYF]
       initially indicated the report for both children[.] Father, who
       was a teacher, was suspended without pay from his job. No
       criminal charges were ever filed, and Father appealed the
       CYF determinations.

       On December 9, 2019, Mother filed for a Protection from
       Abuse (PFA) Order for herself and both children in action
       2019-FC-002270-12.         Father’s parental rights were
       effectively suspended as of December 9, 2019 by
       Temporary Order based on the…allegations made by Mother
       in her PFA Petition. On April 6, 2020, Father filed a
       Complaint for Custody seeking physical and legal custody of
       the children. Some delays occurred in both cases due to the
       ongoing investigation. An Interim Order for Custody was
       entered by the court on May 26, 2020, granting Mother sole
       legal and primary physical custody of the children due to the
       ongoing CYF investigation into the allegations made by
       Mother. The Order directed that Father would have no rights
       of partial physical custody or visitation unless and until
       ordered by the [c]ourt. The parties agreed to entry of a
       final PFA Order on behalf of the children against Father on
       May 28, 2020. The order was entered without admissions
       to the allegations contained in the petition and provided that
       Mother was to have temporary physical custody of the
       [children] with Father permitted supervised contact with the
       children as the parties could agree.

       From December 2019 through June 2020, Father had no
       contact with the children. A Pre-Trial Custody Conference
       was held on June 30, 2020. The resulting Order permitted
       Zoom calls in a therapeutic setting and scheduled a custody
       settlement conference for September 23, 2020. At the

                                    -2-
J-A22036-21


       Settlement Conference, issues were raised that required…a
       Threat of Harm hearing, which was scheduled for December
       3, 2020. Additionally, the resulting Order gave counsel
       access to the CAC interviews, and counsel agreed that the
       court should view the CYF file in camera. The Threat of
       Harm hearing commenced on December 3, 2020, but it was
       not completed in the time allotted. The court did issue an
       order on December 3, 2020 expanding Father’s rights from
       Zoom calls and therapeutic sessions to [supervised] visits….

       The hearing was continued to February 19, 2021. The court
       heard from Dr. Casey Shienvold, who had evaluated Father
       for a threat of harm in accordance with 23 Pa.C.S.A. § 5329.
       Dr. Casey Shienvold opined that Father did not fit the profile
       for a perpetrator and did not pose a threat of harm. Dr.
       Arnold Shienvold performed psychological evaluations of
       both parents. He did not raise any significant issues with
       Father and notably opined that “Mother’s religious beliefs
       appear to set the foundation for what she perceives as ‘right’
       and ‘wrong’ and how she interprets it. She forms her
       opinions secondary to emotional reactions. After forming
       her opinion, Mother may then obsessively search for ‘facts,’
       which again may be more emotionally then tangibly based,
       to prove her perceptions are ‘true.’” (Father’s Ex. E).

       While CYF originally indicated a report on Father based on
       the alleged abuse, Father appealed the determination. CYF
       then declined to pursue the case, and on December 30,
       2020, DHS ordered that the reports be expunged. At the
       time of the February 19, 2021 hearing, the PFA was vacated
       by agreement of the parties. Additionally, there did not
       appear to be a pending criminal investigation, and no
       criminal action had been taken.       Therefore, the court
       modified the interim order to provide some custody for
       Father to be supervised by Paternal Grandmother. The
       threat of harm hearing was continued until April 5, 2021,
       which was supposed to have been in person with the court
       talking to the children. However, just prior to April 5,
       Mother’s counsel informed the court and counsel that
       Mother and the children had been exposed to COVID. Even
       though no supporting documentation was provided, the
       court rescheduled the testimony of the children to an in-
       person interview on April 14, 2021, and proceeded with
       other testimony via Zoom on April 5. In accordance with

                                   -3-
J-A22036-21


         the prior agreement of counsel (N.T. 2/19/21 at page 218),
         the court watched the five CAC interviews of the children
         during the weekend prior to the April 5th hearing.

         During the hearing on April 5, 2021, the [c]ourt was made
         aware that another referral was made against Father
         following his weekend of supervised custody. Counsel for
         CYF and the caseworker assigned were able to Zoom into
         court and report the status. The [c]ourt had the discussion
         off the record with all counsel and the caseworker present;
         but no parties [were] present as the discussion concerned
         an ongoing investigation. The caseworker was new to the
         case and was not [the caseworker] who had testified
         previously with regard to the other allegations. The court
         was informed that another CAC interview was scheduled on
         April 13, the day before the children’s rescheduled
         testimony to the court. Additionally, there was some
         confusion as to whether Mother had contact with the
         children immediately following Father’s weekend, and the
         caseworker may not have been aware that Mother taught at
         the school that the children attended. While the [c]ourt did
         not issue a separate Order, the court indicated that no one
         was to talk to the children, including the CAC, prior to the
         children’s scheduled testimony nine days later. The CYF
         solicitor…was present and did not object.

         The court then received a call from the District Attorney’s
         office requesting an emergency meeting. As a courtesy, an
         Emergency Status Hearing was scheduled and held at 8:30
         a.m. [on April 9, 2021] before other scheduled court
         business.

(Trial Court Opinion, filed May 11, 2021, at 2-7).

       On the morning of April 9, 2021, the court informed the Commonwealth

that it would be canceling the CAC interview scheduled with the Children for

April 13th as part of the Commonwealth’s child abuse investigation. The court

stated that Children were “CAC’d out.” (N.T. Hearing, 4/9/21, at 2; R.R. at

2a).    The court expressed its concern that Children had already been


                                     -4-
J-A22036-21


interviewed multiple times and Father had no unsupervised time with Children

in over a year. The court explained that Children were “burned out from going

over the same information over and over again.”        (Id. at 5; R.R. at 5a).

Further, the court said it had “serious coaching concerns.” (Id.)

      The Commonwealth responded that the trial court lacked standing in the

child abuse investigation to dictate if future interviews would occur.    The

Commonwealth maintained that there was a new allegation of abuse against

Father, and the Commonwealth had a duty to investigate that allegation.

Further, to the extent Mother or Maternal Grandmother might be coaching

Children, the Commonwealth would investigate that as well because that could

be a criminal issue.

      In response, the trial court emphasized that it had jurisdiction over

Children regarding the underlying custody matter and needed to act in

Children’s best interests. The court wanted any interviewers to familiarize

themselves with the history of this case and watch any previous CAC

interviews. Accordingly, the court issued the following verbal order:

         And now, this 9th day of April 2021, the [c]ourt is issuing an
         Order that no one will interview these children about any
         allegations involving sexual misconduct by Father unless he
         or she has read both of the reports by Dr. Shienvold, the
         transcript of all custody proceedings to date, and watched
         all of the prior CAC interviews.

         The [c]ourt is extremely concerned about coaching in this
         case of these children and CAC burnout. It was clear
         watching the interviews of the children in order that their
         descriptions of events became more specific rather than less
         specific over the time involved and that they made

                                     -5-
J-A22036-21


         extremely disparaging comments regarding Father and his
         family that were clearly coming from Mother and her family.

         It was also clear that Father has undergone an extensive
         threat of harm assessment and that there has been a
         separate report where the psychologist concluded that
         Mother, rather than changing her view to fit the facts,
         changes her facts to fit her view.

         The [c]ourt will be interviewing these children on the 14th of
         April 2021 and does not want their testimony tainted by an
         interview on the 13th by other individuals who are clearly
         not aware of the entire history of this case or the testimony
         this [c]ourt has taken thus far. The [c]ourt makes a specific
         finding that that would be harmful to the children at this
         point in time.

         The [c]ourt will make the transcript of the children’s
         testimony available to York County CYF and the York County
         District Attorney’s Office.       Additionally, under the
         circumstances, the [c]ourt will allow an attorney from the
         District Attorney’s Office to be present for the children’s
         interview by the [c]ourt on the 14th. If there are any
         questions that the District Attorney’s office would like the
         [c]ourt to explore, they may be submitted in advance to the
         [c]ourt.

         The [c]ourt will hold anyone in contempt who allows these
         children to be interviewed outside the parameters of this
         [c]ourt Order.

(Id. at 11-13; R.R. at 11a-13a). The court also indicated that it would be

appointing a guardian ad litem (“GAL”) for Children.

      On April 13, 2021, the Commonwealth filed a notice of appeal, along

with a certification stating the appeal was proper per Pa.R.A.P. 313 (involving




                                     -6-
J-A22036-21


collateral orders).2       That same day, the Commonwealth also filed an

application for emergency stay in this Court, asking this Court to stay and

enjoin the trial court from conducting its scheduled interviews of Children on

April 14th, and to enjoin the trial court from barring the Commonwealth from

conducting a proper child abuse investigation as mandated by law.

       The parties and the Commonwealth appeared before the court again on

April 14, 2021. The court referred the Commonwealth to Section 5329.1 of

the Domestic Relations Code (consideration of child abuse and involvement

with protective services) in support of its decision to place limitations on the

Commonwealth’s interview of Children. (N.T. Hearing, 4/14/21, at 5; R.R. at

51a). Under that statute, the trial court insisted CYF was required to fully

cooperate with the court and assist the court in fulfilling its duties to determine

if child abuse occurred in this case. (Id. at 10; R.R. at 56a). The court stated

that it had a duty under Section 5329.1 to develop procedures to implement

the provisions of that section and the statute required CYF to cooperate with

the court—not the court to cooperate with CYF. (Id. at 13-14; R.R. at 59a-


____________________________________________


2 The Commonwealth contends that it filed its concise statement of errors
complained of on appeal along with the notice of appeal on April 13, 2021,
consistent with Pa.R.A.P. 1925(a)(2)(i). Nevertheless, the Commonwealth’s
Rule 1925 statement is docketed one day after the notice of appeal. Even if
the Commonwealth did not file its Rule 1925 statement contemporaneously
with the notice of appeal, we can overlook this defect. See In re K.T.E.L.,
983 A.2d 745 (Pa.Super. 2009) (holding failure of appellant in children’s fast
track case to file contemporaneously concise statement with notice of appeal
will result in defective notice of appeal, disposition of which will be decided on
case-by-case basis).

                                           -7-
J-A22036-21


60a).

        The Commonwealth informed the court that it filed a notice of appeal

from the court’s April 9, 2021 verbal order because it believed the child abuse

investigation should proceed independently from the custody action. (Id. at

8; R.R. at 54a). The court then told the Commonwealth that it lacked standing

to file a notice of appeal in the custody action because the Commonwealth

had not filed a petition to intervene.      Nevertheless, the court told the

Commonwealth that if it moved to intervene in the custody action for the

purpose of pursuing the already filed appeal, the court would grant that

request. (Id. at 8-9; R.R. at 54a-55a). The court stated it still intended to

interview Children that day.

        The Commonwealth responded that it did not think the court could

interview Children in light of the Commonwealth’s notice of appeal.

Additionally, the Commonwealth explained it filed the application for stay in

this Court to prevent the trial court from interviewing Children to avoid any

taint in the child abuse investigation. (Id. at 12; R.R. at 58a).

        The court also clarified that it did not intend to prevent the

Commonwealth       from   investigating   but   sought   only   to   restrict   the

Commonwealth from interviewing Children due to the numerous CAC

interviews Children had already undergone. The court noted that its April 9,

2021 verbal order had not even been filed yet when the Commonwealth filed

its notice of appeal because the court had not yet reduced it to writing. In


                                      -8-
J-A22036-21


any event, the court explained it intended to amend its April 9, 2021 order.

(Id. at 29; R.R. at 75a). The court expressed its concern in this case, as well

as others, where children in high conflict custody cases were being subject to

multiple CAC interviews in a short timeframe, which the court did not believe

were in the best interests of the children. (Id.) The court also stressed its

belief that a GAL should have the option of being present at such interviews if

doing so would further the best interests of the children. (Id.)

      The court remarked:

         I have lost trust in the CAC because we have a problem. We
         have a problem that law enforcement and the DA’s office
         when you take the position you’ve got to talk to these kids
         every time [there is an allegation of abuse] is becoming that
         problem. It’s compromising the credibility of these kids, it’s
         compromising the credibility of the parents, it’s
         compromising the credibility of the process, and it’s making
         everybody unwitting partners in a pattern of harassment,
         and I have a concern about that. Now, no judge wants to
         put kids into a situation where they are being abused, but
         the standard isn’t, oh, the kids might be abused if possibly
         we put them with dad. In this case it’s preponderance of
         the evidence. Now I know in child abuse cases we want to
         err on the side of making sure these children are safe, but I
         also have to follow the law. And if you’re going to do an
         investigation it has to be one that I have confidence in
         because ultimately I am the decision maker. And I don’t
         have confidence in the process right now, and that is the
         bigger problem you have.           And we need to work
         cooperatively to solve that, okay?

(Id. at 30-31; R.R. at 77a-78a). The court reiterated that it sought only to

limit the Commonwealth’s interviews with Children—not to impede the child

abuse investigation in any other way.      (Id. at 34-35; R.R. at 80a-81a).

Specifically, the court said it was “restraining [law enforcement] from…talking

                                     -9-
J-A22036-21


to children without appropriate safety measures in place to guarantee that

[Children] will not be psychologically harmed and they won’t need to be talked

to about the same set of incidents repeatedly by multiple individuals.” (Id. at

37; R.R. at 83a).

      The   Commonwealth      interjected     that   the   new   allegations   the

Commonwealth sought to investigate were not necessarily the same as older

allegations already discussed with Children. (Id. at 42; R.R. at 88a). The

court stated it was under the impression the new allegation came about after

Children’s first weekend with Father since the initial abuse allegations and

pertained to Father and Paternal Grandfather. The court was concerned about

Mother’s involvement in that allegation. (Id. at 43; R.R. at 89a). The court

then entered the following amended order:

         And Now, this 14th day of April 2021, the [c]ourt is issuing
         an order that no one interview these children about any
         allegations involving sexual misconduct by father or
         grandfather unless he or she has read both of the reports
         by the Dr. Shienvolds, the transcript of all of the custody
         proceedings to date and watched all of the prior CAC
         interviews.

         Additionally, no interview of the children shall be conducted
         by any attorney or law enforcement without the permission
         of the GAL and attorney appointed in this case, Lori Yost.
         Attorney Yost need not be present for the interview if she
         feels that it is not necessary to protect the interest of her
         client. However, a decision by her to be present for any
         interview, including an interview at the CAC, is solely at the
         discretion of the GAL looking at protecting the interest of
         her clients.

         The [c]ourt is extremely concerned about coaching in this
         case of these children and CAC burnout. It was clear

                                     - 10 -
J-A22036-21


          watching the interviews of the children in order that their
          description of events became more specific rather than less
          specific over time and that they made extremely disparaging
          comments regarding father and his family that were clearly
          coming from Mother and her family.

          The [c]ourt has also heard testimony from Dr. Shienvold
          regarding evaluations of father, mother and the situation
          involving the threat of harm…. Dr. Arnold Shienvold opined
          that mother rather than changing the view to fit the facts,
          is changing the facts to fit her view. The [c]ourt feels it is
          important for any interviewer to understand the context in
          which allegations are being made.

(Id. at 48-49; R.R. at 94a-95a). The court further noted it was appointing

the GAL as Children’s legal counsel as well. Additionally, the court ordered

that any violation of its order would constitute contempt. (Id. at 50; R.R. at

96a).

        The Commonwealth then made an oral motion to intervene in the case,

which the court granted. (Id.) No party objected to the Commonwealth’s

motion.    At that point, the Commonwealth noted it was in receipt of this

Court’s grant of the application to stay the trial court from interviewing

Children until further order of Court.3 (Id. at 51; R.R. at 97a). The custody

trial then continued, with the exception of the court’s interview of Children. 4




____________________________________________


3This Court’s order did not rule on the Commonwealth’s additional request to
enjoin the trial court from prohibiting the Commonwealth from proceeding
with its child abuse investigation.

4 The court heard testimony from Mary Glunt, a preschool teacher at A.P.’s
school, and from Mother.

                                          - 11 -
J-A22036-21


       The Commonwealth now raises one issue in this appeal:5

          Chapter 63 of the Domestic Relations Code mandates that
          law enforcement conduct a criminal investigation into
          suspected child abuse allegations that may violate
          Pennsylvania criminal laws. In this civil action in which the
          Commonwealth was not a direct party, the trial court as a
          collateral matter has barred the Commonwealth, through
          the Office of the District Attorney and other agencies, from
          conducting a criminal child abuse investigation including a
          forensic interview of the suspected minor complainants at
          the York County Children’s Advocacy Center. Did the trial
          court exceed the scope of its authority and violate Title 23,
          Chapter 63 by prohibiting the Office of the District Attorney
          and/or law enforcement from conducting its criminal
          investigation into suspected child abuse?

(Commonwealth’s Brief at 4).

       As a preliminary matter, “the appealability of an order directly implicates

the jurisdiction of the court asked to review the order.” Estate of Considine

v. Wachovia Bank, 966 A.2d 1148, 1151 (Pa.Super. 2009). Pennsylvania

law makes clear:

          [A]n appeal may be taken from: (1) a final order or an order
____________________________________________


5 Because the court’s verbal April 9, 2021 order was not reduced to writing or
entered on the docket when the Commonwealth filed its notice of appeal, and
given that the court did not even grant the Commonwealth standing in this
matter until April 14, 2021, we will treat the Commonwealth’s notice of appeal
as from the April 14, 2021 amended order, and relate it forward to that date.
See In re L.M., 923 A.2d 505 (Pa.Super. 2007) (stating order is not
appealable until it is entered on docket with required notation that appropriate
notice has been given). See also Pa.R.A.P. 905(a)(5) (stating notice of
appeal filed after announcement of determination but before entry of
appealable order shall be treated as filed after such entry and on day thereof).
Thus, we disagree with the Commonwealth’s contention that the April 14,
2021 amended order was a “legal nullity” where the appeal was already
pending (see Commonwealth’s Brief at 38 n.128), as the Commonwealth’s
appeal prior to entry of any written docketed order was premature.

                                          - 12 -
J-A22036-21


         certified as a final order (Pa.R.A.P. 341); (2) an
         interlocutory order as of right (Pa.R.A.P. 311); (3) an
         interlocutory order by permission (Pa.R.A.P. 312, 1311, 42
         Pa.C.S.A. § 702(b)); or (4) a collateral order (Pa.R.A.P.
         313).

Stahl v. Redcay, 897 A.2d 478, 485 (Pa.Super. 2006), appeal denied, 591

Pa. 704, 918 A.2d 747 (2007). A final order in a civil case is one that disposes

of all the parties and all the claims; or is entered as a final order pursuant to

the trial court’s determination under Rule 341(c). See Pa.R.A.P. 341(b)(1),

(3). “[A] custody order will be considered final and appealable only after the

trial court has completed its hearings on the merits and the resultant order

resolves the pending custody claims between the parties.” G.B. v. M.M.B.,

670 A.2d 714, 715 (Pa.Super. 1996) (en banc).

      A collateral order is defined in Rule 313 as follows:

         Rule 313. Collateral Orders

                                   *    *       *

            (b) Definition. A collateral order is an order separable
         from and collateral to the main cause of action where the
         right involved is too important to be denied review and the
         question presented is such that if review is postponed until
         final judgment in the case, the claim will be irreparably lost.

Pa.R.A.P. 313(b).

      “With regard to the first prong of the collateral order doctrine, an order

is separable from the main cause of action if it is entirely distinct from the

underlying issue in the case and if it can be resolved without an analysis of

the merits of the underlying dispute.” K.C. v. L.A., 633 Pa. 722, 729, 128


                                       - 13 -
J-A22036-21


A.3d 774, 779 (2015) (internal citation and quotation marks omitted).

Regarding the second prong, “a right is important if the interests that would

go unprotected without immediate appeal are significant relative to the

efficiency interests served by the final order rule.” Id. at 730, 128 A.3d at

779.   “[I]t is not sufficient that the issue under review is important to a

particular party; it ‘must involve rights deeply rooted in public policy going

beyond the particular litigation at hand.’” Stahl, supra at 485. Concerning

the third prong, whether a party’s claims will be “irreparably lost” if review is

postponed turns on the particular facts and circumstances of each case. See

K.C., supra; G.B., supra.

       Instantly, the record makes clear the court’s April 9, 2021 verbal order

and April 14, 2021 amended order did not resolve all of the custody issues

between the parties. Consequently, there was no “final” order for purposes

of Rule 341.     See Pa.R.A.P. 341(b); G.B., supra.          Nevertheless, the

Commonwealth has certified that the appeal is proper under Rule 313. As to

the first prong of the collateral order doctrine, we agree with the

Commonwealth that the order placing limitations on the Commonwealth’s

interview with Children is separable from the underlying custody dispute

between Mother and Father. See K.C., supra. Regarding the second prong

of the test, we also agree that the right at issue—the Commonwealth’s ability

to conduct a child abuse investigation without interference from a custody

court—is a right too important to be denied review. See id. Finally, we agree


                                     - 14 -
J-A22036-21


with the Commonwealth that its right would be irreparably lost if we denied

review, because the Commonwealth would then have to follow the dictates of

the court’s restrictions to conduct its child abuse investigation. Id. Therefore,

we agree the appeal is properly before us pursuant to the collateral order

doctrine. See Pa.R.A.P. 313(b).

      On appeal, the Commonwealth argues that the trial court exceeded its

authority by unilaterally canceling a forensic interview of Children that were

the subject of sex abuse allegations and by imposing requirements on law

enforcement before any interviews with Children.           The Commonwealth

contends that the trial court erroneously relied on Section 5329.1 of the

Domestic Relations Code to impede the Commonwealth from proceeding with

its child abuse investigation, where that statute only grants the trial court

authority in custody settings. The Commonwealth admits that Section 5329.1

grants the trial court authority to interview children during a custody trial

regarding abuse allegations to make an informed custody decision.            The

Commonwealth further concedes that it had no authority to prohibit the trial

court from interviewing Children during the custody trial. Nevertheless, the

Commonwealth insists the trial court had no authority under Section 5329.1

to interfere with a child abuse investigation. The Commonwealth emphasizes

that Section 5329.1 also does not require law enforcement to assist the court.

The Commonwealth stresses that the court’s actions constituted “judicial

overreach” into a child abuse investigation. (Commonwealth’s Brief at 31).


                                     - 15 -
J-A22036-21


      By contrast, the Commonwealth highlights that Section 6334.1 of the

Domestic Relations Code (responsibility for investigation of suspected child

abuse) requires the Commonwealth to investigate allegations of child abuse.

Unlike Section 5329.1, which expressly authorizes the trial court’s role in child

abuse custody settings, the Commonwealth submits that Section 6334.1 does

not reference the judiciary at all. The Commonwealth suggests that if the

legislature wanted the judiciary to have a role in child abuse investigations in

non-custody settings, then it would have included such language in Section

6334.1. The Commonwealth further relies on Section 6365 of the Domestic

Relations Code, which charges the District Attorney’s Office, not the trial court,

with convening a multidisciplinary investigative team regarding child abuse

allegations. The Commonwealth claims the trial court lacked jurisdiction over

Children as it relates to any child abuse investigation and maintained

jurisdiction over Children only as it pertains to the specific custody action

before it.

      The Commonwealth further argues that the court abused its discretion

by ordering the GAL to have decision-making powers as it relates to a child

abuse investigation. The Commonwealth avers that the GAL cannot serve as

a gatekeeper to law enforcement engaging in a child abuse investigation. The

Commonwealth proclaims it has no obligation to discuss a pending child abuse

investigation with the GAL, and the GAL cannot unilaterally decide if she will

be present for an interview with Children as it relates to a child abuse


                                     - 16 -
J-A22036-21


investigation.6     The Commonwealth concludes the trial court abused its

discretion and exceeded the scope of its authority by interfering with a child

abuse investigation, and this Court must reverse and remand with instructions

that Children are permitted to be interviewed pursuant to the child abuse

investigation protocols of York County. For the following reasons, we agree

with the Commonwealth’s position.

       Issues involving statutory construction are questions of law, for which

our standard of review is de novo and scope of review is plenary. Shafer

Elec. & Const. v. Mantia, 626 Pa. 258, 96 A.3d 989 (2014).

          Under [the rules of statutory construction], we must
          interpret and construe the challenged statute in a manner
          that ascertains and effectuates the full intention of the
          legislature. 1 Pa.C.S. § 1921(a). “When the words of a
          statute are clear and free from all ambiguity, the letter of it
          is not to be disregarded under the pretext of pursuing its
          spirit.” Id. § 1921(b). We must further assume that the
          legislature did “not intend a result that is absurd, impossible
          of execution or unreasonable.” Id. § 1922(1). Finally, it is
          not for the courts to add, by interpretation, to a statute, a
          requirement which the legislature did not see fit to include.



____________________________________________


6 The Commonwealth also argues that the trial court’s decision was motivated
by bias and ill-will against the District Attorney’s Office and the CAC. (See
Commonwealth’s Brief at 32-44). Nevertheless, the Commonwealth did not
preserve this claim of error in its Rule 1925 statement, so it is waived on
appeal. See In re A.B., 63 A.3d 345 (Pa.Super. 2013) (reiterating general
rule that issues not raised in concise statement of errors are waived on
appeal). To the extent the Commonwealth contends that the court did not
demonstrate bias until the April 14, 2021 proceeding, which was after the
Commonwealth had already filed its concise statement of errors, the
Commonwealth did not seek to supplement its concise statement to raise this
additional claim.

                                          - 17 -
J-A22036-21


Shafer, supra at 266, 96 A.3d at 994 (some internal citations omitted).

      Our review of this appeal implicates the interplay of different sections of

the Domestic Relations Code. Section 5329.1, on which the trial court relied

at the April 14, 2021 hearing, falls under Chapter 53 of the Domestic Relations

Code, and applies to disputes relating to child custody matters.         See 23

Pa.C.S.A. § 5321 (scope of chapter). Section 5329.1 provides as follows:

         § 5329.1     Consideration of child             abuse     and
         involvement with protective services

         (a)      Information sharing.—In accordance with
         section 6340(a)(5.1) (relating to release of information in
         confidential reports), where a party seeks any form of
         custody, subject to the examination of the parties, the
         court shall determine:

            (1) With respect to child abuse under Chapter 63
         (relating to child protective services) or a child who is a
         victim of a crime under 18 Pa.C.S. (relating to crimes and
         offenses) which would constitute abuse under Chapter 63:

            (i)  Whether the child is the subject of an indicated or
         founded report of child abuse.

            (ii)  Whether a party or a member of the party’s
         household has been identified as the perpetrator in an
         indicated or founded report of child abuse.

            (iii)   The date and circumstances of the child abuse.

            (iv) The jurisdiction where the child abuse investigation
         took place.

            (2) With respect to child protective services or general
         protective services under Chapter 63:

           (i)   Whether a party or a member of a party’s
         household has been provided services.


                                     - 18 -
J-A22036-21


            (ii)   The type of services provided.

            (iii) The circumstances surrounding the provision of
         services.

            (iv)   The status of services.

            (v)    The date the services were provided.

            (vi)   The jurisdiction where the services were provided.

         (b)       Cooperation.—The following apply:

            (1) The Department of [Human Services] and the
         county children and youth social service agency shall
         fully cooperate with the court and assist the court in
         fulfilling its duties under this section.

            (2) The Department of [Human Services] and the
         county children and youth social service agency shall fully
         cooperate with the governing authority in order to
         implement the provisions of this section.

             (3) The governing authority shall develop procedures
         to implement the provisions of this section.

            (4) As used in this subsection, the term “governing
         authority” shall have the meaning given to it in 42 Pa.C.S.
         § 102 (relating to definitions).

23 Pa.C.S.A. § 5329.1 (emphasis added) (internal footnote omitted). See

also 23 Pa.C.S.A. § 5328(a)(2.1) (requiring trial court to consider information

set forth in Section 5329.1(a) as part of 16-factor custody analysis in making

custody determination).

      Section 6334.1, on which the Commonwealth relies, falls under Chapter

63 of the Domestic Relations Code, known as the Child Protective Services

Law (“CPSL”). See 23 Pa.C.S.A. § 6301. The purpose of the CPSL is to:


                                     - 19 -
J-A22036-21


         encourage more complete reporting of suspected child
         abuse; to the extent permitted by this chapter, to involve
         law enforcement agencies in responding to child abuse; and
         to establish in each county protective services for the
         purpose of investigating the reports swiftly and
         competently, providing protection for children from further
         abuse and providing rehabilitative services for children and
         parents involved so as to ensure the child’s well-being and
         to preserve, stabilize and protect the integrity of family life
         wherever appropriate or to provide another alternative
         permanent family when the unity of the family cannot be
         maintained. …

23 Pa.C.S.A. § 6302(b). Thus, the CPSL “tasks county Children and Youth

Agencies with investigating reports of suspected child abuse or neglect. The

CPSL defines ‘child abuse’ for reporting purposes and outlines specific

considerations an agency must assess and tasks it must perform to complete

its investigation. Further actions are authorized dependent on the conclusions

reached.” Interest of D.R., ___ Pa. ___, ___, 232 A.3d 547, 548 (2020).

      Upon receipt of a report of child abuse, a county agency is required to

immediately initiate an investigation. 23 Pa.C.S.A. § 6368. Under Section

6334.1, titled “Responsibility for investigation”:

         The department shall establish procedures regarding the
         following different responses to address suspected child
         abuse and protective services depending on the person’s
         allegedly committing the suspected child abuse or causing a
         child to be in need of protective services:

            (1) If the suspected child abuse is alleged to have been
         committed by a perpetrator, the appropriate county agency
         shall investigate the allegation as provided in this chapter.

           (2) If the suspected child abuse is alleged to have
         been committed by a perpetrator and the behavior
         constituting the suspected child abuse may include a

                                     - 20 -
J-A22036-21


        violation of a criminal offense, the appropriate county
        agency and law enforcement officials shall jointly
        investigate the allegation through the investigative
        team established in section 6365(c) (relating to
        services for prevention, investigation and treatment
        of child abuse) and as provided in this chapter.

           (3) If the suspected child abuse is alleged to have been
        committed by a person who is not a perpetrator and the
        behavior constituting the suspected child abuse may include
        a violation of a criminal offense, law enforcement officials
        where the suspected child abuse is alleged to have occurred
        shall be solely responsible for investigating the allegation.

           (4) If a child is alleged to be in need of other protective
        services, the appropriate county agency shall assess the
        needs of the child as provided in this chapter.

23 Pa.C.S.A. § 6334.1 (emphasis added). A “perpetrator” includes a parent

of the child at issue. See 23 Pa.C.S.A. § 6303 (definitions). Additionally,

under Section 6365:

        A multidisciplinary investigative team shall be used to
        coordinate child abuse investigations between county
        agencies and law enforcement. The county agency and
        the district attorney shall develop a protocol for the
        convening of multidisciplinary investigative teams for
        any case of child abuse by a perpetrator involving
        crimes against children which are set forth in section
        6340(a)(9) and (10) (relating to release of information in
        confidential reports).      The county multidisciplinary
        investigative team protocol shall include standards and
        procedures to be used in receiving and referring reports and
        coordinating investigations of reported cases of child abuse
        and a system for sharing the information obtained as a
        result of any interview. The protocol shall include any
        other standards and procedures to avoid duplication
        of fact-finding efforts and interviews to minimize the
        trauma to the child.        The district attorney shall
        convene the multidisciplinary investigative team in
        accordance with the protocol. The multidisciplinary
        investigative team shall consist of those individuals and

                                    - 21 -
J-A22036-21


        agencies responsible for investigating the abuse or for
        providing services to the child and shall at a minimum
        include a health care provider, county caseworker and law
        enforcement official.

23 Pa.C.S.A. § 6365(c) (emphasis added).

     Instantly, the trial court explained its reasons for placing limitations on

the Commonwealth’s child abuse investigation, as follows:

        Under [Section 6365(c)], the Commonwealth is directed to
        have and implement standards and procedures to “avoid
        duplication of fact-finding efforts and interviews to minimize
        the trauma to the child.” But if not the court, who holds
        them to those standards?          Additionally, the DA is to
        “convene” the multidisciplinary team. Does that mean that
        they are totally in control and can run roughshod over
        everyone else? Under 6365(c), the DA and CYF are team
        members and one cannot simply overrule the other on a
        matter. If CYF and the DA disagree, should they be able to
        come to the court to help resolve the dispute, or does the
        DA get to dictate to CYF, who had no issues with the court’s
        action, how the investigation is to be conducted? It is the
        DA’s position that the court can grant no relief and that we
        lack the authority to resolve any dispute. The court should
        have the authority at least to make sure the DA follows this
        statute, which they are not doing.

                                 *     *      *

        [I]n this particular case, R.D. had undergone three
        interviews at the York CAC within the span of 7 months with
        a fourth forensic interview and exam by a [SAFE] nurse.
        The prior CYF caseworker had also testified that a separate
        investigation had been conducted in Cumberland County
        during the same time period, possibly with additional
        interviews. …[T]he children were last interviewed in June
        2020. With the exception of some possible information
        involving paternal grandfather, all interviews covered the
        same incidents as the children had no contact with Father
        outside of a therapeutic setting between December 2019
        and December 2020. All contact since December 2020 has
        been supervised.

                                     - 22 -
J-A22036-21



         The DA does not represent children, nor should it allow itself
         to become a tool of the accusing parent in a high-conflict
         custody case. The DA represents the Commonwealth. …
         Children, especially young children, should not be subjected
         to a CAC interview every time an allegation is received, nor
         should it constitute the entire investigation. There is no
         requirement that every investigation requires even
         one, let alone multiple CAC interviews. No child should
         be subjected to even one potentially traumatic CAC
         interview unless there is a likelihood that it can meet the
         legal standard for admissibility or result in information that
         would further the investigation.       Additionally, at least
         someone present should be familiar with the child and/or
         the evidence in ongoing complex cases such as this one.
         CAC interviews are designed to be less traumatic for child
         victims, but that is hardly the same as not traumatic.

                                  *     *      *

         … Perhaps more importantly than any decision by [the
         Superior Court] or the [trial] court, the DA is not hearing
         what the court is telling them, specifically there are serious
         issues with their CAC interviews regarding frequency,
         timing, and bias. If the judges do not trust that these
         interviews are happening in an unbiased way, respecting
         children’s rights and putting the best interests of the
         children first, then they have much bigger problems than
         any limits the court places on the children’s interviews here.

(Trial Court Opinion at 18-24) (emphasis in original) (internal citations

omitted).

      In further support for its decision, the trial court cited law from other

jurisdictions that purports to afford greater protection to Children than the

procedures implemented by York County in conducting its child abuse

investigations. (Id. at 26-27). According to the trial court, “two trends have

emerged. The first trend is an increased recognition of children’s rights. The


                                      - 23 -
J-A22036-21


second trend is a recognition of systemic trauma. The policies and practices

developed and used by the DA have failed to recognize these trends and the

law’s movement in that direction.” (Id. at 27).

      The trial court went on to cite Section 5329.1, noting that the trial

court’s contact on the investigative team is CYF, not the DA’s office. (Id. at

27-29). Additionally, the trial court relied on Section 6365(c), to support its

position that the GAL should be part of the multidisciplinary investigation team

and permitted to be “present” to observe the interview just as the caseworker

would. (Id. at 30-31). The trial court opined that “[t]he DA’s ‘best practices’

[to exclude the GAL from the interview] may be more historical and fail to

consider the more recent attention to reducing trauma and respecting

children’s rights.” (Id. at 32). The trial court expressed its concern that child

abuse interviews can occur at the CAC without anyone present to protect the

children’s rights or best interests. In the trial court’s view, a GAL is in the

best position to balance minimizing trauma while furthering the child abuse

investigation. (See id. at 33-38). Consequently, the trial court advocates

that a GAL should always be informed, have an opportunity to object, and be

able to be present with the investigative team in the other room during the

CAC interview. (Id. at 40).

      The trial court also expressed its unease that Mother might be coaching

Children, and whether Children are able to distinguish “the truths they

experience from the ‘truth’ they may have been told by Mother and her family


                                     - 24 -
J-A22036-21


for the past year.”   (Id. at 46).    The court indicated that the prior CAC

interviews spent about three hours exploring what Father might have done

but less than three minutes exploring Mother’s possible manipulation or

alienation of Father. (Id. at 47). The court stated that it intends to balance

“the extensive questioning regarding Father with at least some questions

regarding Mother and Mother’s family” when the court conducts its interview

as part of its custody trial.   (Id. at 47-48).   The trial court concluded by

expressing its worry about the rights, mental health, and best interests of the

most vulnerable children becoming lost in the absence of the limitations set

by the court in this case. (Id. at 51-52).

      Although we recognize the trial court’s serious concerns regarding the

child abuse investigatory process, and genuine attempt to act in the best

interests of Children, we agree with the Commonwealth that the trial court

exceeded the scope of its authority in this case. There is no dispute that the

trial court had the authority to interview Children and act to protect Children’s

best interests as it pertains to the custody action. As well, the trial court had

a duty to consider any allegations of child abuse in rendering its custody

decision. See 23 Pa.C.S.A. §§ 5328(a)(2.1); 5329.1. Notwithstanding the

trial court’s reliance on Section 5329.1(b), which requires the Department of

Human Services and CYF to fully cooperate and assist the court in fulfilling its

duties under Section 5329.1 (see 23 Pa.C.S.A. § 5329.1(b)), the provisions

on which the court relies apply only to disputes relating to child custody


                                     - 25 -
J-A22036-21


matters (see 23 Pa.C.S.A. § 5321) and do not mention law enforcement.

      The court’s duties under Section 5329.1 concerning the abuse

allegations as part of rendering the custody decision are independent of the

duties of CYF and law enforcement to investigate suspected child abuse under

the CPSL. Section 6334.1 makes clear that if the suspected child abuse is

alleged to have been committed by a perpetrator, which includes a parent,

and the suspected child abuse might constitute a criminal offense, CYF and

law enforcement officials shall jointly investigate the allegation through the

investigative team established in Section 6365(c).        See 23 Pa.C.S.A. §

6334.1.   Section 6365 requires that “[t]he county agency and the district

attorney shall develop a protocol for the convening of multidisciplinary

investigative teams for any case of child abuse by a perpetrator involving

crimes against children” and the county multidisciplinary investigative team

protocol “shall include any other standards and procedures to avoid

duplication of fact-finding efforts and interviews to minimize the trauma to the

child. The district attorney shall convene the multidisciplinary investigative

team in accordance with the protocol.” 23 Pa.C.S.A. § 6365(c). “[T]he county

agency and law enforcement officials shall cooperate and coordinate, to the

fullest extent possible, their efforts to respond to and investigate reports of




                                     - 26 -
J-A22036-21


suspected child abuse.”7 23 Pa.C.S.A. § 6346(c).

       Under a plain reading of the relevant provisions of the CPSL, the trial

court has no authority to establish the investigatory protocol, or place limits

on how the District Attorney and CYF follow that protocol. See 23 Pa.C.S.A.

§§ 6334.1, 6346(c), 6365(c).            Put simply, nothing in Section 6334.1 or

6365(c) of the CPSL contemplates a custody court’s role in the investigatory

process. See 1 Pa.C.S.A. § 1921(b) (stating: “When the words of a statute

are clear and free from all ambiguity, the letter of it is not to be disregarded

under the pretext of pursuing its spirit”). Significantly, “it is not for the courts

to add, by interpretation, to a statute, a requirement which the legislature did

not see fit to include.” See Shafer, supra at 266, 96 A.3d at 994. To the

extent that other jurisdictions might give the court a different role in the

investigatory process or implement different procedures than those used in

York County, we are not bound by those decisions.           See Eckman v. Erie

Insurance Exchange, 21 A.3d 1203 (Pa.Super. 2011) (observing well-


____________________________________________


7  We note that the while the CPSL establishes joint investigative teams
between county agencies and law enforcement officials for some reports of
child abuse, and that the investigations might overlap, “each investigation
serves a different ultimate purpose: police investigate to determine whether
a crime was committed, whereas [the county agency] investigates to
determine whether it should administratively designate a report of child abuse
as indicated, which triggers inclusion in the statewide database of child abuse
perpetrators.” Commonwealth v. Kane, No. 2509 EDA 2018, 2020 WL
2781553, at *8 (Pa.Super. filed May 28, 2020) (unpublished memorandum)
(internal footnotes omitted). See also Pa.R.A.P. 126(b) (providing that
unpublished non-precedential memorandum decisions of Superior Court filed
after May 1, 2019 may be cited for their persuasive value).

                                          - 27 -
J-A22036-21


settled law that this Court is not bound by decisions of federal courts, other

than United States Supreme Court, or decisions of other states’ courts).

      We do not make light of the trial court’s grave concerns in this case.

Nevertheless, any problems with the timing, frequency, and other procedures

employed during child abuse investigations are matters best left to the

legislature to address. See Benson ex rel. Patterson v. Patterson, 574

Pa. 346, 349, 830 A.2d 966, 967 (explaining “it is not the role of the judiciary

to legislate changes in the law which our legislature has declined to adopt”).

      We highlight that the CPSL mandates the establishment of citizen review

panels to examine “[p]olicies, procedures and practices of State and local

agencies and, where appropriate, specific cases to evaluate the extent to

which State and local protective services system agencies are effectively

discharging their child protection responsibilities[.]”       23 Pa.C.S.A. §

6343.1(b). “Each citizen review panel shall meet not less than once every

three months[,]” and “[t]he department shall issue an annual report

summarizing the     activities and recommendations of the          panels and

summarizing the department response to the recommendations.”                 23

Pa.C.S.A. § 6343.1(d), (e).      Additionally: “A committee of the Senate

designated by the President pro tempore of the Senate and a committee of

the House of Representatives designated by the Speaker of the House of

Representatives, either jointly or separately, shall review the manner in which

this chapter has been administrated at the State and local level” for the


                                     - 28 -
J-A22036-21


purposes of, inter alia, “[e]nabling the General Assembly to determine

whether the programs and services mandated by this chapter are effectively

meeting the goals of this chapter.”            23 Pa.C.S.A. § 6384(2).   Thus, the

legislature has set forth specific processes for evaluating whether the policies,

procedures and practices of the county agencies are effectively ensuring the

protection of children.8

       Based upon the foregoing, we hold that the trial court lacked authority

to dictate the manner in which the Commonwealth and CYF conducted its child

abuse investigation in this case. Accordingly, we reverse the April 14, 2021

amended order placing any limitations on the Commonwealth’s interview with

Children, and remand with instructions that the Commonwealth be permitted


____________________________________________


8  We also observe that the Pennsylvania Commission on Crime and
Delinquency details the various requirements forensic interviewers must
undergo to conduct forensic interviews of Children. Forensic interviews are
provided by a multidisciplinary team with specialized training in conducting
forensic interviews and are required to have successfully completed specific
training and education. Forensic interviewing of alleged victims of child abuse,
in the context of a multidisciplinary team response, is considered specialized
and requires additional specialized training prior to conducing the forensic
interviews. Additionally, individuals who conduct forensic interviews at the
CAC must participate in a structured peer review process for forensic
interviewers a minimum of twice a year, as a matter of quality assurance.
Participation in peer review assures that forensic interviewers remain current
and further develop and strengthen their skills based on new research and
developments in the field that impact the quality of their interviews. The
forensic interview standard as a whole reflects the National Children’s Alliance
forensic interview standard for CAC accreditation.          See Pennsylvania
Commission on Crime and Delinquency: Forensic Interviews of Children, at
https://www.pccd.pa.gov/Victim-
Services/Documents/Forensic%20Interviews%20of%20Children.pdf                (last
visited November 17, 2021).

                                          - 29 -
J-A22036-21


to interview Children pursuant to the procedures established in York County.

We also lift the stay prohibiting the trial court from interviewing Children in

the custody trial.

      Order reversed.     Case remanded with instructions.      Jurisdiction is

relinquished.

      Judge Olson joins this opinion.

      Judge Bowes files a concurring statement.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/06/2022




                                    - 30 -